Citation Nr: 1515861	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a service connection for a disability manifested by blackouts. 


REPRESENTATION

The Veteran represented by:     Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1981.
This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran did not appear at a hearing before the Board and no good cause has been shown.  Therefore, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was not treated for blackouts during service.

2.  The Veteran does not currently have a diagnosed disability causing blackouts


CONCLUSION OF LAW

The criteria for service connection for a blackout disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in February 2012.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, and records from private medical caregivers.

VA has not provided the Veteran with an examination in an effort to substantiate the claim of service connection for a disability causing blackouts.  38 U.S.C.A. § 5103A(d).  However, no medical examination or opinion is required under the duty to assist because the service treatment records do not contain any complaint or finding relative to a blackout disability and there is no competent evidence of currently diagnosed blackout disability.  For this reason, a VA examination or opinion is not needed to decide the claim as there is no evidence indicating that the claimed disease may be associated with an established event, injury, or disease in service.  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382 ; Waters, 601 F.3d at 1277 .  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279 

Here, there is no medically competent evidence of a blackout disability in service or that there is a current disability manifested by blackouts.  While the Veteran has stated that he believes he has a blackout disability that is linked to service, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.

Therefore, the evidence already of record is deemed sufficient to render a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  A blackout disability is not listed as a disease under § 3.309 as a chronic disease. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Principles of evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Effect of Lay Evidence

The Board recognizes that the Veteran, as part of his evidence, has included his own opinions as to whether he has a given disability, for example, a disability causing black outs, and its relation to service.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, blackouts, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, and laboratory tests, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a given diagnosis for blackouts and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not probative as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms of blackouts.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Veteran's la opinion is not competent evidence.

Facts and Analysis

Upon entrance in June 1981, the Veteran's entrance examination was normal and there was no history of blackouts, including periods of unconsciousness.  He specifically denied any history of convulsions or dizziness on a dental questionnaire.  Thereafter, the Veteran was told that gastrointestinal problems he experienced was due to a nervous condition and seven days later, he was described as a little mentally depressed in July 1981.  The service treatment records do not demonstrate any complaints, tests, treatment, or diagnosis for blackouts.  

The Veteran has submitted statements that the drill instructors during basic training physically and mentally abused him.  As a result, he started suffering depression, anxiety attacks, and blackouts that continue to the present.  A friend, G.W., has submitted a statement that describes seeing the Veteran blackout even when he was sober.  

Medical records have been obtained and there is no history, symptoms, treatment, or diagnosis of blackouts or a disability causing blackouts.  In a March 2012 VA mental health examination, while the Veteran reported symptoms of anxiety and alcohol abuse, there were no reported symptoms of blackouts.  There were a number of private medical reports obtained for the period during the claim that address a number of disabilities and complaints and those records do not reflect complaints of blackouts or link a current diagnosis to blackouts.

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed illness or disability causing blackouts.  Thus, the evidence does not establish that the Veteran has been currently diagnosed with a blackout disorder suffered blackout symptoms, or any other condition or diagnosis related to a blackout disability. 

To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the competent evidence does not establish that the Veteran has a current blackout disorder, in this case, the Board finds that the Veteran is not entitled to service connection for a blackout disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of a current blackout disability due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for a blackout disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a disability manifested by blackouts is denied.


REMAND

In service, the Veteran was described as a little mentally depressed in July 1981.  The service treatment records do not demonstrate any other complaints, tests, treatment, or diagnosis for an acquired psychiatric disorder.  The Veteran, however, has reported that he saw a psychiatrist on one occasion.  He stated that the drill instructors during basic training physically and mentally abused him.   Finally, he yelled back at a drill instructor and that is when he went to see a psychiatrist.  The Veteran also stated that he reported to the base hospital at the Marine Corps Recruit Depot in San Diego, California, on multiple occasions.  He also stated he was placed in a "CCP" unit which was a special unit for troublesome recruits.  As a result of the events in basic training, he started suffering depression and anxiety attacks that continue to the present.  

There is no record of the Veteran seeing a psychiatrist.  He was, however, seen for a confinement physical examination and found fit for CCP, which tends to corroborate his evidence that he was placed in a unit for troublesome recruits.  Accordingly, the Board has determined that there may be additional records which may be helpful to the Veteran's claim.  First, his personnel records might help establish and explain why the Veteran was placed into the special unit.  Second, as the records related to his mental health, the psychiatrist's report and any additional similar treatment might have been kept separate from the Veteran regular service treatment records and therefore, an effort should be made to determine if any exist and have them associated with the file.

The Veteran was given a VA examination in March 2012, with an addendum dated in May 2012.  The examiner concluded that the Veteran did not currently meet the standards for a diagnosis under DSM-IV.  See 38 C.F.R. § 4.125.  He also based his opinions upon the Veteran seeking treatment in January 2012, but the evidence shows the Veteran has been seeking treatment since May 2002.  In March 2003, the Veteran was in some sort of legal trouble and his treating physician, Dr. Holeyfield wrote a letter to the Court explaining that the Veteran suffered from a severe form of anxiety.  The VA examiner's report does not discuss the effect of those records as well as medical records from April 2006 when the Veteran drive a motor vehicle into a slow moving train; the Veteran says this incident was a suicide attempt.   The Veteran has stated that he has suffered from anxiety and depression from service.  

The examiner's report indicated the Veteran's report of symptoms do not rise to the level of chronicity required for a diagnosis.  Yet the report does not discuss the findings that at least once in service the Veteran was found to be a little depressed in July 1981 and that the Veteran has been seeking treatment for at least 10 years and/or apparently attempted suicide.  In any event, the January 2012 treatment is evidence that there is evidence of an acquired psychiatric disability since he filed his claim.  VA law allows service connection for a disability when the diagnosis of the condition predates the filing of the claim and it resolves after the filing of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 284 (2013).
The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Request from the base hospital of the Marine Corps Recruit Depot in San Diego, California all psychiatric/mental health records or in-patient records while he was stationed at the Marine Corps Recruit Depot.

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Request the Veteran's service personnel file from the United States Marine Corps.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  After the foregoing record development is completed, afford the Veteran a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability, to specifically include anxiety or depression.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:

 a). Whether the Veteran currently has a diagnosable psychiatric disability or has had one at any point during the claims period.

b). If a psychiatric disability is diagnosed or has been during the claims period, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability) that any psychiatric disability diagnosed began in service.

The examiner is asked to specifically discuss the finding in July 1981 that the Veteran appeared to be a little depressed and any other findings in service with the Veteran's evidence that the onset of his symptoms began in service. 

The examiner is also asked to discuss the evidence that he has been seeking treatment at least since 2002 and the effect of the legal troubles in March 2003 and the motor vehicle/train accident in April 2006.

A complete rationale for any opinion offered should be provided.

4.  After the development requested has been completed, adjudicate the claim of service connection for an acquired psychiatric disorder.  If the benefit sought is denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


